DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 28 April 2021 has been entered in full.  Claims 1, 2, 4, 7, 8, 14, 15, and 18-20 are amended.  Claims 3, 5, 6, 16, and 17 are cancelled.
Claims 1, 2, 4, 7-15, and 18-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 June 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The replacement drawings were received on 28 April 2021.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Stephen Bellum on 21 June 2021.
The application has been amended as follows: 

Claim 1.  A peptide that binds Toll Like Receptor 4 (TLR4) with at least one of co-receptors myeloid differentiation factor 2 (MD2) and cluster of differentiation 14 (CD14), wherein the peptide is selected from: a peptide comprising [a] the sequence of SEQ ID NO: 1; and a peptide consisting of a sequence selected from SEQ ID NOs: 6, 19, 21, and 22.

Cancel claims 11-13, 19, and 20


Conclusion
Claims 1, 2, 4, 7-10, 14, 15, and 18 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
21 June 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647